Citation Nr: 1435930	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-01 049	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability prior to December 18, 2013.

3.  Entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability beginning December 18, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In June 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability beginning December 18, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right ankle disability is characterized by moderate limitation of motion; in addition, the Veteran's right ankle disability has not been manifested by ankylosis in plantar flexion or dorsiflexion, by malunion of the os calcis or astragalus, or by astragalectomy at any time prior to December 18, 2013.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right ankle disability have not been met at any time prior to December 18, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  At the June 2014 Board hearing, the undersigned Veterans Law Judge addressed the relevant criteria and asked questions as to evidence that would help the Veteran's claim.  The undersigned provided the Veteran the opportunity to supplement the record, including holding the record open to permit time to obtain any necessary evidence.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing that was held.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the required notice to the Veteran on several occasions, including in September 2009, with respect to his claim for an increased rating for a right ankle disability.  The notice informed the Veteran with respect to how disability ratings and effective dates are assigned, including the criteria for evaluating ankle disabilities.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  While the Veteran did identify recent VA treatment records that have not been associated with the file, those records are not pertinent to the claim decided in this decision, i.e. the condition of the Veteran's right ankle prior to December 18, 2013.  With respect to the period after December 18, 2013, the claim is being remanded to obtain and consider those recent VA treatment records.  The Veteran has not identified any other records that have not been associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  In December 2013, VA provided the Veteran a medical examination to evaluate the current status of his right ankle disability.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claim currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Application of Criteria and Legal Principles to Veteran's Ankle Disability

The Veteran was initially granted entitlement to service connection a right ankle disability and assigned a noncompensable rating effective the day after his discharge from service in 1958.  In June 2009, the Veteran filed a claim for an increased rating and, in the April 2010 rating decision now on appeal, the RO awarded a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  While the Veteran claims he is entitled to a higher rating under DC 5271, the Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  First, however, the Board will determine the appropriate evaluation, if any, under DC 5271.

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The VA examinations during the appeal period provide the best, most objective evidence of the Veteran's right ankle range of motion.  In February 2010, the VA examiner found dorsiflexion of 20 degrees and plantar flexion of 45 degrees, albeit with objective evidence of pain through the range of motion.  The examiner found there was not objective evidence of pain following repetitive motion and that there were no additional limitations after three repetitions of range of motion.  The examiner also found no instability, tendon abnormalities, no evidence of abnormal weight bearing, and no loss of bone or part of a bone.  The primary symptom was pain, but the examiner concluded that the right ankle disability did not have an effect on the Veteran's usual daily activities which included yard work, planting fruit trees, household chores, and occasional exercise (bicycling and weight lifting).

The December 2013 VA examination revealed initial right ankle dorsiflexion of 20 degrees or greater, with pain at 10 degrees, and plantar flexion of 45 degrees or greater, with pain at 35 degrees.  After repetitive use testing, the examiner found no decrease in range of motion.  The examiner also found no localized tenderness or pain on palpation of the joint, full strength in both plantar flexion and dorsiflexion, and no other pertinent physical findings.  The examiner indicated that the only contributing factor to the functional impairment of the ankle was pain on movement.  The Veteran denied flare-ups.  The examiner noted regular use of a brace and a cane.  Imaging from 2006 and 2010 did reveal abnormalities, including a plantar calcaneal spur with additional spurring along the posterior calcaneus at the Achilles tendon.  The examiner again concluded that the right ankle disability did not have an effect on the Veteran's usual daily activities, which were noted to be the same as in 2006.

Treatment records do not indicate that the right ankle has more limited range of motion than the VA examinations indicate.  In December 2013, he was fitted for and provided with elastic ankle supports and a brace for arch support and ankle stabilization.  However, the Board does not find that this indicates a more limited range of motion than found in the December 2013 VA examination (which noted the use of an ankle brace).

The Board acknowledges that the Veteran contends that his service-connected right ankle disability warrants a higher initial evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.

Because the Veteran has full range of motion, including at least half of his full range of motion without objective evidence of pain, the Board finds that the limitation is "moderate" rather than "marked."  The Veteran does have painful motion that, he has stated to examiners, limits the distance he can walk and the length of time he can stand.  The Board has considered these functional limitations, but also the VA examiners' opinions that his usual activities of daily living are not affected by the right ankle disability and he can do yard work, plant trees, bicycle, and perform household chores.  The overall picture is not of a marked limitation of motion, but of more moderate functional impact.

The Board finds that the greater weight of the evidence is in favor of a 10 percent evaluation under DC 5271 and that the limited motion of the right ankle does not more closely approximate the criteria for a 20 percent evaluation.

Diagnostic Codes 5270 and 5272 apply to ankylosis of the ankle.  Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The greater weight of the evidence, including VA examinations in February 2010 and December 2013, is against finding that the Veteran's right ankle is ankylosed.  DC 5270 and DC 5272 have no application here.

The other diagnostic codes applicable to the ankle are DC 5273 (malunion of os calcis or astragalus) and DC 5274 (astragalectomy).  The evidence, including the February 2010 and December 2013 VA examinations, is affirmatively against finding that the Veteran has malunion of os calcis, malunion of astragalus, or astragalectomy.  In addition, the Veteran has not alleged any of these conditions.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  The Board therefore finds that a rating under DC 5272 or DC 5274 is warranted neither by the evidence nor applicable law.

The Board acknowledges that staged ratings would be appropriate if at any point during the appeal period evidence reflected that the Veteran's symptoms more nearly approximated the criteria for any higher rating.  The Veteran's symptoms have not, however, more closely approximated the criteria for any higher rating at any time during the appeal period.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's right ankle symptoms do not more nearly approximate the criteria for any higher or separate schedular rating at any point during the appeal period prior to December 18, 2013.  The benefit-of-the-doubt doctrine is, therefore, not applicable, and the claim of entitlement to a schedular rating in excess of 10 percent prior to December 18, 2013, for a right ankle disability is denied.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

Extraschedular Considerations

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

In the present case, the Veteran's reported symptoms include painful motion.  The schedular criteria specifically contemplate limitation of motion.  Case law, which was applied above, contemplates the effect of pain, stiffness, weakness, and flare-ups.  As all of the Veteran's symptoms are either explicitly contemplated by the applicable Diagnostic Code or have been considered by the Board with respect to each of the potentially applicable Diagnostic Codes as required by the case law, the Board finds the schedular criteria already applied adequately describe the Veteran's disability level and symptomatology.  Consequently, the Board need not address whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" and referral for consideration of an extraschedular rating for a right knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability prior to December 18, 2013, is denied.


REMAND

A September 2011 VA examination with respect to the Veteran's bilateral hearing loss established a current disability and an in-service event is established by the evidence of record, but the examiner was unable to provide a nexus opinion "without resorting to speculation" due to missing service treatment records.  Additional service treatment records were obtained, including an exit examination, and the file was returned to the audiologist for a nexus opinion.  In March 2012, the VA examiner provided a negative opinion, however, the rationale consists of a list of facts, many of which would be more supportive of a positive opinion than the proffered negative opinion.  The rationale is insufficient to permit the Board to determine why, for instance, the examiner was able to offer a non-speculative opinion in March 2012 based on a normal whisper test that "is now known to be insensitive to high frequency hearing loss, as is found in noise exposure" when, in September 2011, the absence of records of hearing tests at separation prevented an etiological opinion.  Most of the weight of a medical opinion comes from its reasoning and, unfortunately, the rationale for the March 2012 opinion is insufficient to be given any weight by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The September 2011 examination and subsequent March 2012 opinion based on review of the claims file are, together, inadequate.  As discussed by the undersigned and the Veteran at the June 2014 hearing, the rationale for the March 2012 nexus opinion is inadequate, particularly in light of the September 2011 opinion explaining why a non-speculative opinion was not possible.  At the hearing, the Veteran requested a new examination and he is entitled to an updated review of his file by a qualified examiner resulting in, if possible, a non-speculative nexus opinion supported by a fully-articulated rationale.

Remand is also necessary with respect to the Veteran's claim of entitlement to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability beginning December 18, 2013.  The March 2014 statement of the case (SOC) adjudicating that claim refers to VA treatment records "through February 13, 2014," but the most recent VA treatment records associated with the claims file are from December 17, 2013.  Also, in his April 2014 VA Form 9, the Veteran indicated that his ankle has continued to deteriorate.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, the Veteran indicated at the June 2014 hearing that he had received additional therapy for his ankle since the February 2014 treatment discussed in the SOC.  The Veteran and his representative stated at the June 2014 hearing that they would provide the updated treatment records, along with a waiver of AOJ consideration, to the Board within thirty (30) days.  The record was held open for that purpose, but the Board has not received updated treatment records or a waiver and the time has expired.  Therefore, the Board must remand so that updated VA treatment records may be associated with the claims file and reviewed by the AOJ in determining the claim.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain and associate with the claims file all outstanding VA treatment records including records (if any) generated by the Bay Pines VAMC, to include the Lee County VA Healthcare Center in Cape Coral, and any other VA facilities from December 2013 to the present.

2.  Then, schedule the Veteran for a VA examination and opinion to ascertain the present severity of the Veteran's right ankle disability.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and performing the examination, the examiner should address the following:

The current symptoms experienced by the Veteran as a result of his right ankle disability, to include an opinion regarding the severity and clinical significance of those symptoms and their functional impact.

3.  The RO should obtain an opinion regarding the etiology of the Veteran's bilateral hearing loss based on a review of the entire claims file, including electronic records, by a qualified VA examiner.  If possible, the file should be reviewed by the September 2011 examiner; or if unavailable, by another appropriate examiner.  A new examination is not required, unless the examiner determines a new one is necessary.   The examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current bilateral hearing loss was incurred in or is the result of his active duty service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for bilateral hearing loss and to an evaluation in excess of 10 percent disabling for a service-connected right ankle disability beginning December 18, 2013.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


